Judge MARTIN (Harry C.)
concurring.
I concur in the scholarly opinion of Judge Vaughn, writing for the Court. In addition, I find the trial court erred in sustaining the motions to suppress, for the reason that neither Chambers nor Hicks had any standing to question the validity of the search of the Chevrolet car in the possession of Dunn and belonging to his mother. They had no legitimate expectation of privacy with respect to the Dunn automobile. Katz v. United States, 389 U.S. 347, 19 L.Ed. 2d 576 (1967). Chambers and Hicks have not asserted any property nor possessory interest in the Dunn car, and by their plea of not guilty deny any interest in the contraband seized. Fourth Amendment rights are personal rights which *388may not be asserted vicariously. Alderman v. United States, 394 U.S. 165, 22 L.Ed. 2d 176 (1969); State v. Prevette, 39 N.C. App. 470, 250 S.E. 2d 682 (1979).
The authorities on this subject have been recently analyzed in Rakas v. Illinois, --- U.S. ---, 58 L.Ed. 2d 387 (1978). North Carolina has long followed the results reached in Rakas. See State v. Eppley, 282 N.C. 249, 192 S.E. 2d 441 (1972); State v. Ray, 274 N.C. 556, 164 S.E. 2d 457 (1968); State v. Craddock, 272 N.C. 160, 158 S.E. 2d 25 (1967); State v. Hamilton, 264 N.C. 277, 141 S.E. 2d 506, cert, denied, 384 U.S. 1020 (1965); State v. Jennings, 16 N.C. App. 205, 192 S.E. 2d 46 (1972).